Exhibit 10.1

SUPPORT AGREEMENT

by and among

INERGY, L.P.

and

JOHN J. SHERMAN, PHILLIP L. ELBERT, R. BROOKS SHERMAN, JR,

ANDREW L. ATTERBURY, WILLIAM C. GAUTREAUX, AND CARL A.

HUGHES

Dated as of August 7, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I GENERAL

Section 1.1

    

Defined Terms

   1 ARTICLE II VOTING

Section 2.1

    

Agreement to Vote

   2

Section 2.2

    

No Inconsistent Agreements

   3

Section 2.3

    

Proxy

   3 ARTICLE III REPRESENTATIONS AND WARRANTIES

Section 3.1

    

Representations and Warranties of Each Unitholder

   4

Section 3.2

    

Representations and Warranties of Inergy

   5 ARTICLE IV OTHER COVENANTS

Section 4.1

    

Prohibition on Transfers, Other Actions

   5

Section 4.2

    

Distributions, etc

   6

Section 4.3

    

Further Assurances

   6

Section 4.4

    

Unitholder Capacity

   6

Section 4.5

    

Continued Ownership of Holdings GP and General Partner Interest in Holdings

   6 ARTICLE V MISCELLANEOUS

Section 5.1

    

Termination

   7

Section 5.2

    

No Ownership Interest

   7

Section 5.3

    

Publicity

   7

Section 5.4

    

Notices

   7

Section 5.5

    

Interpretation

   8

Section 5.6

    

Counterparts

   9

Section 5.7

    

Entire Agreement

   9

Section 5.8

    

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

   9

Section 5.9

    

Amendment; Waiver

   10

Section 5.10

    

Remedies

   10

Section 5.11

    

Severability

   10

Section 5.12

    

Action by Inergy

   11

Section 5.13

    

Successors and Assigns; Third Party Beneficiaries

   11



--------------------------------------------------------------------------------

SUPPORT AGREEMENT

This SUPPORT AGREEMENT, dated as of August 7, 2010 (this “Agreement”), is
entered into by and among Inergy, L.P., a Delaware limited partnership
(“Inergy”), and John J. Sherman, Phillip L. Elbert, R. Brooks Sherman, Jr.,
Andrew L. Atterbury, William C. Gautreaux and Carl A. Hughes (collectively, the
“Unitholders” and, individually, a “Unitholder”).

WITNESSETH:

WHEREAS, concurrently with the execution of this Agreement, Inergy, Inergy GP
LLC, a Delaware limited liability company and the managing general partner of
Inergy (“Inergy GP”), Inergy Partners, L.L.C., a Delaware limited liability
company and the non-managing general partner of Inergy (“Inergy Partners”),
Inergy Holdings L.P., a Delaware limited partnership (“Holdings”), Inergy
Holdings GP, LLC, a Delaware limited liability company and the general partner
of Holdings (“Holdings GP”), NRGP Limited Partner, L.L.C., a Delaware limited
liability company and a wholly-owned subsidiary of Holdings GP (“New NRGP LP”)
and NRGP Merger Sub LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Holdings GP (“MergerCo”), are entering into an Agreement and Plan
of Merger, dated as of the date hereof (as amended, supplemented, restated or
otherwise modified from time to time, the “Merger Agreement”) pursuant to which,
among other things, MergerCo will, subject to the terms and conditions set forth
herein, merge with and into Holdings, with Holdings surviving (the “Merger”),
such that following the Merger, New NRGP LP will be the sole limited partner of
Holdings, and each outstanding Common Unit will be converted into the right to
receive the merger consideration specified therein;

WHEREAS, as of the date hereof, each Unitholder is the beneficial owner, in the
aggregate, of the number of Common Units set forth opposite such Unitholder’s
name on Schedule I hereto (the “Existing Units”); and

WHEREAS, as a material inducement to Inergy entering into the Merger Agreement,
Inergy has required that the Unitholders agree, and the Unitholders have agreed,
to enter into this Agreement and abide by the covenants and obligations with
respect to the Existing Units set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

GENERAL

Section 1.1 Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.

“Affiliate” has the meaning set forth in Rule 405 of the rules and regulations
under the Securities Act, unless otherwise expressly stated herein. For purposes
of this Agreement, with

 

1



--------------------------------------------------------------------------------

respect to each Unitholder or other Person, Affiliate shall not include Holdings
or any Person that is directly or indirectly, through one or more
intermediaries, controlled by Holdings. For the avoidance of doubt, no officer
or director of Holdings, Holdings GP, Inergy, Inergy GP or any of their
controlled Affiliates shall be deemed to be an Affiliate of a Unitholder or
other Person by virtue of his or her status as a director or officer of
Holdings, Holdings GP, Inergy, Inergy GP or any of their controlled Affiliates.

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, including through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security. The terms “Beneficially Own” and “Beneficially
Owned” shall have a correlative meaning.

“Existing Units” has the meaning ascribed to that term in the recitals to this
Agreement, subject to Section 4.2. For the avoidance of doubt, Existing Units do
not include any Common Units acquired by any Unitholder after the date hereof,
including Common Units acquired pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is available or exercisable as of the date hereof).

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (by merger, by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise).

“Unitholder Agreement” means the Unitholder Agreement, dated April 14, 2005,
among Holdings (formerly, Inergy Holdings, LLC) and certain unitholders named
therein.

ARTICLE II

VOTING

Section 2.1 Agreement to Vote. Each Unitholder hereby irrevocably and
unconditionally agrees that, during the term of this Agreement, at the Holdings
Meeting and at any other meeting of the unitholders of Holdings, however called,
including any adjournment or postponement thereof, and in connection with any
written consent of the unitholders of Holdings relating to the Merger or an
Acquisition Proposal, such Unitholder shall to the fullest extent that the
Existing Units are entitled to vote thereon or consent thereto:

(a) appear at each such meeting or otherwise cause its Existing Units to be
counted as present thereat for purposes of calculating a quorum; and

 

2



--------------------------------------------------------------------------------

(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering all of the Existing Units (i) in favor
of the approval and adoption of the Merger Agreement, the approval of the Merger
and any other action required in furtherance thereof submitted for the vote or
written consent of unitholders; (ii) against any Acquisition Proposal; and
(iii) against any action, agreement or transaction that would or would
reasonably be expected to materially impede, interfere with, delay, postpone,
discourage, frustrate the purposes of or adversely affect the Merger or the
other transactions contemplated by the Merger Agreement.

Nothing in this Section 2.1 shall require any Unitholder to take any action
inconsistent with his fiduciary obligations as an officer, manager or director
of Holdings or Holdings GP.

Section 2.2 No Inconsistent Agreements. Each Unitholder hereby covenants and
agrees that, except for this Agreement, such Unitholder (a) has not entered
into, and shall not enter into at any time while this Agreement remains in
effect, any voting agreement or voting trust governing its Existing Units that
remains in effect, (b) has not granted, and shall not grant at any time while
this Agreement remains in effect, a proxy, consent or power of attorney with
respect to voting its Existing Units that remains in effect (other than a proxy
or proxies to vote its Existing Units in a manner consistent with this
Agreement) and (c) shall not knowingly take any action at any time while this
Agreement remains in effect that would make any representation or warranty of
such Unitholder contained herein untrue or incorrect in any material respect or
have the effect of preventing or disabling such Unitholder from performing any
of its obligations under this Agreement in any material respect.

Section 2.3 Proxy. In order to secure the obligations set forth herein, each
Unitholder hereby irrevocably appoints during the term of this Agreement as its
proxy and attorney-in-fact, as the case may be John J. Sherman and Laura L.
Ozenberger, in their respective capacities as officers of Inergy or Inergy GP,
and any individual who shall hereafter succeed to any such officer of Inergy or
Inergy GP, as the case may be, and any other Person designated in writing by
Inergy or Inergy GP (collectively, the “Grantees”), each of them individually,
with full power of substitution, to vote or execute written consents with
respect to the Existing Units in accordance with Section 2.1 and, in the
discretion of the Grantees, with respect to any proposed postponements or
adjournments of any annual or special meeting of the Unitholders of Holdings at
which any of the matters described in Section 2.1(b) are to be considered;
provided, that any exercise of this proxy by such Grantees shall be subject to
the approval of such exercise by the Special Committee of the Inergy GP Board.
To the fullest extent permitted by law, this proxy is coupled with an interest
and shall be irrevocable, and each Unitholder will take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy and hereby revokes any proxy previously granted by such Unitholder
with respect to the Existing Units to the extent that such proxy is inconsistent
with the provisions of this Agreement. Inergy may terminate this proxy with
respect to any Unitholder at any time at its sole election by written notice
provided to such Unitholder.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Each Unitholder. Each Unitholder
hereby severally but not jointly represents and warrants to Inergy as follows:

(a) Organization; Authorization; Validity of Agreement; Necessary Action. Such
Unitholder has the requisite power and authority to execute and deliver this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by such Unitholder
of this Agreement, the performance by it of the obligations hereunder and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by such Unitholder, and no other actions or proceedings on the part
of such Unitholder are necessary to authorize the execution and delivery of this
Agreement, the performance by such Unitholder of its obligations hereunder or
the consummation of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by such Unitholder and, assuming the due
authorization, execution and delivery of this Agreement by Inergy and the other
parties hereto, constitutes a legal, valid and binding agreement of such
Unitholder, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equitable principles.

(b) Ownership. Such Unitholder’s Existing Units are Beneficially Owned by such
Unitholder as set forth on Schedule I hereto. Such Unitholder, individually or
through such Unitholder’s Affiliates, has good and marketable title to the
Existing Units, free and clear of any Lien, except for (i) those arising under
the Unitholder Agreement, and (ii) those identified on Schedule II hereto.
Except as set forth on Schedule III hereto, such Unitholder has and will have at
all times through the Closing Date sole voting power (including the right to
control such vote as contemplated herein), sole power of disposition, sole power
to issue instructions with respect to the matters set forth in Article II
hereof, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of such Unitholder’s Existing Units.

(c) No Violation. Except as set forth on Schedule IV hereto, neither the
execution and delivery of this Agreement by such Unitholder nor the performance
by such Unitholder of its obligations under this Agreement will (i) result in a
violation or breach of or conflict with any provisions of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination, cancellation of, or
give rise to a right of purchase under, or accelerate the performance required
by, or result in a right of termination or acceleration under, or result in the
creation of any Lien upon any of the Existing Units or result in being declared
void, voidable, or without further binding effect, or otherwise result in a
material detriment to such Unitholder under, any note, bond, mortgage,
indenture, deed of trust, license, contract, lease, agreement or other
instrument or obligation of any kind to which such Unitholder is a party or by
which such Unitholder or any of its respective properties, rights or assets may
be bound or (ii) violate any judgments, decrees, injunctions, rulings, awards,
settlements, stipulations, orders (collectively, “Orders”) or laws applicable to
such Unitholder or any of its material properties, rights or assets or result in
a

 

4



--------------------------------------------------------------------------------

violation or breach of or conflict with its certificate of incorporation or
bylaws, partnership agreement, or limited liability company agreement (as
applicable).

(d) Consents and Approvals. No consent, approval, Order or authorization of, or
registration, declaration or filing with, any governmental authority is
necessary to be obtained or made by such Unitholder in connection with such
Unitholder’s execution, delivery and performance of this Agreement or the
consummation by such Unitholder of the transactions contemplated hereby, except
(i) for any reports under Sections 13(d) and 16 of the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated
hereby, (ii) as set forth in the Merger Agreement, (iii) as would not reasonably
be expected to prevent, materially delay or otherwise materially impair such
Unitholder’s ability to perform its obligations hereunder, or (iv) as set forth
on Schedule V hereto.

(e) Absence of Litigation. There is no action, litigation or proceeding pending
and no Order of any governmental authority outstanding that may, nor, to the
knowledge of such Unitholder, is any such action, litigation, proceeding or
Order threatened, against such Unitholder or its Existing Units which would be
reasonably be expected to, prevent or materially delay such Unitholder from
performing its obligations under this Agreement or consummating the transactions
contemplated hereby.

(f) Reliance by Inergy. Such Unitholder understands and acknowledges that Inergy
is entering into the Merger Agreement in reliance upon such Unitholder’s
execution and delivery of this Agreement and the representations and warranties
of such Unitholder contained herein.

(g) Non-Solicitation. Such Unitholder understands and acknowledges the
non-solicitation covenants set forth in Section 6.6 of the Merger Agreement.

Section 3.2 Representations and Warranties of Inergy. Inergy hereby represents
and warrants to each Unitholder that the execution and delivery of this
Agreement by Inergy and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of Inergy.

ARTICLE IV

OTHER COVENANTS

Section 4.1 Prohibition on Transfers, Other Actions. During the term of this
Agreement, each Unitholder hereby agrees not to (i) Transfer any of the Existing
Units, Beneficial Ownership thereof or any other interest therein, except that
each Unitholder shall be permitted to Transfer up to 10% of such Unitholder’s
Existing Units, the Beneficial Ownership thereof and any other interest therein;
(ii) enter into any agreement, arrangement or understanding with any Person, or
take any other action, that violates or conflicts with or would reasonably be
expected to violate or conflict with, or result in or give rise to a violation
of or conflict with, Unitholder’s representations, warranties, covenants and
obligations under this Agreement; or (iii) take any action that could restrict
or otherwise affect Unitholder’s legal power, authority and right to comply with
and perform its covenants and obligations under this

 

5



--------------------------------------------------------------------------------

Agreement. Any Transfer in violation of this provision shall be null and void.
Notwithstanding any Transfer of Existing Units by a Unitholder in accordance
with this Section 4.1, Inergy shall issue, and such Unitholder shall accept, the
PIK Units to be distributed to him pursuant to the Merger Agreement.

Section 4.2 Distributions, etc. In the event of a unit split, unit distribution,
or any change in the Common Units by reason of any split-up, reverse unit split,
recapitalization, combination, reclassification, exchange of units or the like,
the term “Existing Units” shall be deemed to refer to and include the number of
Common Units set forth opposite each Unitholder’s name on Schedule I hereto as
well as all such unit distributions and any securities into which or for which
any or all of such units may be changed or exchanged or which are received in
such transaction.

Section 4.3 Further Assurances. From time to time, during the term of this
Agreement, at Inergy’s request and without further consideration, each
Unitholder shall execute and deliver such additional documents and take all such
further action as may be reasonably necessary or advisable to effect the actions
and consummate the transactions contemplated by this Agreement.

Section 4.4 Unitholder Capacity. Each Unitholder has entered into this Agreement
solely in its capacity as a Beneficial Owner of Existing Units. Notwithstanding
anything to the contrary contained in this Agreement: (i) none of the provisions
of this Agreement shall be construed to prohibit, limit or restrict any
Representative of a Unitholder who is an officer of Holdings GP or Inergy GP or
a member of the Inergy GP Board or Holdings GP Board from exercising his or her
fiduciary duties to Holdings or Inergy by voting or taking any other action
whatsoever in his or her capacity as an officer or director, including with
respect to the Merger Agreement and the transactions contemplated thereby; and
(ii) no action taken by Holdings or Inergy in respect of the Merger Agreement
and the transactions contemplated thereby shall serve as the basis of a claim
that a Unitholder is in breach of its obligations hereunder notwithstanding the
fact that such Unitholder’s Representative, in his or her capacity as an officer
or director of Holdings GP or Inergy GP, has provided advice or assistance to
Holdings or Inergy in connection therewith.

Section 4.5 Continued Ownership of Holdings GP and General Partner Interest in
Holdings.

(a) During the term of this Agreement, each of the Unitholders agrees, except as
otherwise permitted in Section 4.1, not to Transfer its ownership interest in
the Existing Units or Beneficial Ownership thereof or any other interest
therein, and not to cause Holdings GP not to dissolve or liquidate.

(b) Each of the Unitholders agrees not to take any action that would reasonably
be expected to cause Holdings GP not to transfer its general partner interest in
Holdings, or Beneficial Ownership thereof or any other interest therein.

 

6



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1 Termination. This Agreement shall remain in effect until the
earliest to occur of (i) the Effective Time; (ii) a Holdings Change in
Recommendation, (iii) the termination of the Merger Agreement in accordance with
its terms, other than as a result of a breach by one or more Unitholders of the
terms of this Agreement; or (iv) the written agreement of the Unitholders and
Inergy to terminate this Agreement. In addition, this Agreement shall terminate
immediately after December 31, 2010, unless all parties have agreed to a
continuation of this Agreement beyond such date. After the occurrence of such
applicable event, this Agreement shall terminate and be of no further force and
effect. Nothing in this Section 5.1 and no termination of this Agreement shall
relieve or otherwise limit any party of liability for any breach of this
Agreement occurring prior to such termination.

Section 5.2 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Inergy any direct or indirect ownership or incidence of
ownership of or with respect to any Existing Units. All rights, ownership and
economic benefit relating to the Existing Units shall remain vested in and
belong to each Unitholder (or such Unitholder’s Affiliates), and Inergy shall
have no authority to direct such Unitholder in the voting (except as otherwise
provided herein) or disposition of any of the Existing Units.

Section 5.3 Publicity. Each Unitholder hereby permits Inergy and Holdings to
include and disclose in the Registration Statement, the Proxy Statement and in
such other schedules, certificates, applications, agreements or documents as
such entities reasonably determine to be necessary or appropriate in connection
with the consummation of the Merger and the transaction contemplated in the
Merger Agreement such Unitholder’s identity and ownership of the Existing Units
and the nature of such Unitholder’s commitments, arrangements and understandings
pursuant to this Agreement.

Section 5.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (1) on the date of delivery, if delivered
personally, (2) on the first Business Day following the date of dispatch if
delivered by a recognized next day courier service and (3) on the fifth Business
Day following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered as set forth below or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

If to Inergy, to:

Inergy, L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: General Counsel

Fax: (816) 531-3685

 

7



--------------------------------------------------------------------------------

With copies to:

Inergy, L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: Chairman of the Special Committee

and

Husch Blackwell Sanders LLP

Attention: Steven F. Carman, Esq.

4801 Main Street, Suite 1000

Kansas City, Missouri 64112

Fax: (816) 983-8080

If to Holdings, to:

Inergy Holdings L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: General Counsel

Fax: (816) 531-3685

With copies to:

Inergy Holdings L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: Chairman of Conflicts Committee

and

Andrews & Kurth LLP

Attention: G. Michael O’Leary, Esq.

600 Travis Street, Suite 4200

Houston, Texas 77002

Fax: (713) 238-7130

If to the Unitholder(s):

[Unitholder Name]

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Section 5.5 Interpretation. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement

 

8



--------------------------------------------------------------------------------

unless otherwise specified. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The meanings given to terms defined herein shall
be equally applicable to both the singular and plural forms of such terms. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. This Agreement is the product of negotiation by the parties
having the assistance of counsel and other advisers. It is the intention of the
parties that this Agreement not be construed more strictly with regard to one
party than with regard to the others.

Section 5.6 Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

Section 5.7 Entire Agreement. This Agreement, together with the schedule annexed
hereto, and, solely to the extent of the defined terms referenced herein and as
provided in Section 4.3 hereof, the Merger Agreement embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written and oral, that may have related
to the subject matter hereof in any way.

Section 5.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and interpreted in accordance with, the
Laws of the State of Delaware, without regard to the conflict of law principles
thereof (except to the extent that mandatory provisions of federal or Delaware
law govern). The parties agree that irreparable damage would occur and that the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Court of Chancery of the State of Delaware (and any appellate
court of the State of Delaware) and the Federal courts of the United States of
America located in the State of Delaware, this being in addition to any other
remedy to which they are entitled at law or in equity. In addition, each of the
parties hereto (i) consents to submit itself to the personal jurisdiction of the
Court of Chancery of the State of Delaware (and any appellate court of the State
of Delaware) and the Federal courts of the United States of America located in
the State of Delaware in the event any dispute arises out of this Agreement or
the transactions contemplated by this Agreement, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it will not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery of the State of Delaware or a Federal
court of the United States of America located in the State of Delaware. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 5.4 shall be deemed effective service of process on such
party.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL

 

9



--------------------------------------------------------------------------------

BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 5.8.

Section 5.9 Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by Inergy and each Unitholder. Each party may waive
any right of such party hereunder by an instrument in writing signed by such
party and delivered to Inergy and the Unitholders.

Section 5.10 Remedies.

(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that any covenant or agreement in this Agreement is
not performed in accordance with its terms, and it is therefore agreed that, in
addition to and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically the terms and provisions hereof. Each
party hereto agrees not to oppose the granting of such relief in the event a
court determines that such a breach has occurred, and to waive any requirement
for the securing or posting of any bond in connection with such remedy.

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

Section 5.11 Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction, and if any provision of this Agreement is
determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner adverse to any party or its equityholders. Upon any
such determination, the parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable substitute provision to effect the original
intent of the parties as closely as possible and to the end that the
transactions contemplated hereby shall be fulfilled to the maximum extent
possible.

 

10



--------------------------------------------------------------------------------

Section 5.12 Action by Inergy. No waiver, consent or other action by or on
behalf of Inergy pursuant to or as contemplated by this Agreement shall have any
effect unless such waiver, consent or other action is expressly approved by the
Special Committee of the Inergy GP Board.

Section 5.13 Successors and Assigns; Third Party Beneficiaries. Neither this
Agreement nor any of the rights or obligations of any party under this Agreement
shall be assigned, in whole or in part (by operation of law or otherwise), by
any party without the prior written consent of the other parties hereto. Subject
to the foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any Person other than (a) the parties hereto or (b) the parties’ respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

Inergy, L.P. By:   Inergy GP, LLC, its managing general partner   By:  

/s/ Laura L. Ozenberger

  Name:   Laura L. Ozenberger   Title:   Senior Vice President,     General
Counsel and Secretary

 

11



--------------------------------------------------------------------------------

THE UNITHOLDERS

 

/s/ John J. Sherman

   

/s/ Phillip L. Elbert

JOHN J. SHERMAN     PHILLIP L. ELBERT

/s/ R. Brooks Sherman, Jr.

   

/s/ Andrew L. Atterbury

R. BROOKS SHERMAN, JR.     ANDREW L. ATTERBURY

/s/ William C. Gautreaux

   

/s/ Carl A. Hughes

WILLIAM C. GAUTREAUX     CARL A. HUGHES

 

12



--------------------------------------------------------------------------------

Schedule I

Existing Units

 

Name

   Beneficial
Ownership

John J. Sherman

   23,817,361

Phillip L. Elbert

   2,622,347

R. Brooks Sherman, Jr.

   1,139,693

Andrew L. Atterbury

   2,951,907

William C. Gautreaux

   2,830,330

Carl A. Hughes

   2,626,136     

TOTAL

   35,987,774



--------------------------------------------------------------------------------

Schedule II

Pledged Units

227,932 units pledged by Andrew L. Atterbury

65,000 units pledged by William C. Gautreaux



--------------------------------------------------------------------------------

Schedule III

Voting Power

None



--------------------------------------------------------------------------------

Schedule IV

No Violation

None



--------------------------------------------------------------------------------

Schedule V

Consents and Approvals

None